DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6  of copending Application No. 16/833,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Serial No. 16/833,286 discloses an active matrix substrate comprising a first electrode, a dielectric layer covering the first electrode, and a first water-repellent layer in this order on a first substrate, wherein the dielectric layer includes a silicon nitride film located on a side in contact with the first water-repellent layer; and the silicon nitride has a surface layer region containing oxygen in a surface on a side in contact with the first water-repellent layer. See Claim 1. Even though Serial No. 16/833,286 discloses the presence of a metal oxide layer between the nitride layer and the water repellent layer, it would have been obvious for one of ordinary skill in the art to arrive at the presently claimed limitations, as exclusion of an element when the function of the element is not needed is prima facie obvious. See Ex parte Wu, 10 USPQ 2031 (BPAI 1989). 
With respect to Claim 2, Serial No. 16/833,286 discloses a multilayer structure as required by present Claim 2. See Claim 1 of Serial No. 16/833,286.
With respect to Claim 3, the thickness of a region is prima facie obvious as a matter of optimization.

With respect to Claim 5, Serial No. 16/833,286 discloses a microfluidic device as required by present Claim 5. See Claim 4 of Serial No. 16/833,286.
With respect to Claim 6, Serial No. 16/833,286 discloses a method  as required by present Claim 6. See Claims 1 and 5 of Serial No. 16/833,286.
With respect to Claim 7, Serial No. 16/833,286 discloses a multilayer structure as required by present Claim 7. See Claims 1  and 6 of Serial No. 16/833,286.
With respect to Claim 8, Serial No. 16/833,286 discloses a method of manufacturing a microfluidic device as required by present Claim 8. See Claims 5-6  of Serial No. 16/833,286.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 8, 2021
AGG

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812